—Judgment, Supreme Court, New York County *72(Walter Tolub, J.), entered February 10, 1998, inter alia, dissolving the parties’ marriage and directing defendant to pay plaintiff $500 a month maintenance for a period of 7 years, unanimously affirmed, without costs.
In the circumstances presented, particularly the limited income available to plaintiff in relation to defendant’s established annual earnings, the challenged maintenance award fairly balances plaintiff’s reasonable needs against defendant’s ability to pay therefor, and is otherwise equitable (Domestic Relations Law § 236 [B] [6] [a]; see, Hartog v Hartog, 85 NY2d 36, 52). Concur — Williams, J. P., Rubin, Saxe and Friedman, JJ.